DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-7 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of a printing apparatus with the second transporting belt being arranged side by side with the first transporting belt in an intersecting direction intersecting the transport direction; a first detector configured to detect a load exerted by the printing medium on the first bearing through the winding roller; a second detector configured to detect a load exerted by the printing medium on the second bearing through the winding roller; and a control unit configured to control the first driving unit and the second driving unit based on detection results of the first detector and the second detector. Applicant disclosed such printing apparatus enable to suppress meandering of even deformable print medium during conveyance and improves print quality.  It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Shiya et al. (US 2018/0272759) teaches a printing apparatus including feeding shaft (20 fig.1), transport drum (30), tension sensors (S21, S34, S41 fig.2), controller (200 fig.2). However, does not teach the above claimed limitations.   
Blanchard et al. (US 8,672,232) teaches a printing apparatus including feeding roller (34 fig.2), transfer belt (74), rollers (70,74) on which the belt is wound, driving units of the rollers (78,114 fig.4) , controller (104,98,124,128 fig.4). However, does not teach the above claimed limitations.   

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HENOK D LEGESSE/Primary Examiner, Art Unit 2853